Ducker, Judge:
Claimant, Robert Vincent, a resident of Gooslin Bottom, Freeburn, Kentucky, and the owner of a 1963 Fairlane, Ford automobile, claims damages in the sum of $181.08 to his automobile caused by a rock falling from a cliff along side a newly constructed by-pass or cut-off road adjacent to State Route 49, at or near the town of Thacker, in Mingo County, West Virginia, on or about September 6, 1968.
The facts are undisputed and are substantially in the following statement.
Claimant’s wife, Phyllis Vincent, and a neighbor, Virginia Gooslin of Freeburn, Kentucky, were en route in claimant’s car, with the latter driving, from Freeburn to Williamson, West Virginia, on West Virginia State Route 49 to take the latter’s daughter to a hospital, when after being given a sign by a Road Commission flagman on the road to proceed, the car was driven over the by-pass road constructed along the hillside adjacent to Route 49, and while being so driven rocks fell from the hillside upon the car damaging it to the extent of the amount of said claim.
Two cars were ahead of claimant’s car at the place of accident and several cars behind it, but none of them were struck by any falling rocks. It was admitted by the Road Commission that the latter had been doing blasting on the hillside some half hour before the rocks fell. The amount of the damage is not denied.
*241With the clearance to pass given to the driver of the car and the cause of the damage being uncontradicted, we are of the opinion that the claimant is entitled to recover the amount of his claim, and accordingly we award him the sum of $181.08.
Award of $181.08.